Title: From George Washington to George Clinton, 23 July 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters White plains 23d july 1778.
          
          I was last Night favd with yours, communicating the distressing accounts of the Ravages
            of the Indians upon the frontier of this State. I wish
            it were in my power to afford an adequate Releif, but as you are well acquainted with
            our force, and with what we have to oppose, I am certain you will think that I have done
            every thing possible. Colo. Butler having shifted his ground before my orders got to his
            hands, has been the occasion of some delay, he is however to go this day up to New
            Windsor by water, where he will meet Capt. Posey. They will take their orders from you,
            and march from thence where ever you may direct. Immediately upon the Rect of yours, I
            gave orders to Colo. Grahams State Regt to march to New Windsor, there to take orders
            from you. But they were unluckily, with other troops, covering a large forage in the
            lower part of the County. However that no time may be
            lost, I have directed the Qr Mr Genl to send for Craft to Tarry town to be ready to take
            them in when they return from the foraging party.
          Be pleased to forward the enclosed for General Schuyler and oblige Dear Sir Your most obt and humble Servt
          
            Go: Washington
          
        